DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ackerman (US 9,330,464). 
Regarding Claim 1, Ackerman discloses a method, comprising: emitting a light having a spatial pattern toward a scene [Fig 1-2, 4A, 4B; Col. 2 Lines 25-40; Col. 2 Line 60 – Col. 3 Line 40;  Col. 9 Lines 10-50] and performing range sensing of the scene using a plurality of techniques based on a plurality of effects caused by emission and reflection of the light [Fig 1-2, 4A, 4B; Col. 3 Line 60 – Col. 4 Line 10, Col. 4, Lines 40-55; Col. 5 Lines 30-60; Col. 6 Line 65 – Col. 7 Line 45; Col. 9 Lines 10-50; Col. 11 Lines 35-50];
Regarding Claim 9, Ackerman discloses a method, comprising: controlling, by a control circuit, a light emitter to emit a light having a spatial pattern toward a scene [Fig 1-2, 4A, 4B; Col. 2 Lines 25-40; Col. 2 Line 60 – Col. 3 Line 40;  Col. 9 Lines 10-50]; receiving, by the control circuit, sensor data of the scene from one or more sensors [Fig 1-2, 4A, 4B; Col. 3 Line 60 – Col. 4 Line 10, Col. 4, Lines 40-55; Col. 5 Lines 30-60;]; and performing, by the control circuit, range sensing of the scene using a plurality of techniques based on the sensor data [Col. 3 Line 60 – Col. 4 Line 10, Col. 4, Lines 40-55; Col. 5 Lines 30-60; Col. 6 Line 65 – Col. 7 Line 45; Col. 9 Lines 10-50; Col. 11 Lines 35-50]
Regarding Claim 15, Ackerman discloses apparatus, comprising: a light emitter configured to emit a light having a spatial pattern [Fig 1-2, 4A, 4B; Col. 2 Lines 25-40; Col. 2 Line 60 – Col. 3 Line 40;  Col. 9 Lines 10-50]; one or more sensors configured to receive reflected waves of the light to generate sensor data [[Fig 1-2, 4A, 4B; Col. 3 Line 60 – Col. 4 Line 10, Col. 4, Lines 40-55; Col. 5 Lines 30-60]; and a control circuit coupled to the light emitter and the one or more sensors [Col. 3 Line 60 – Col. 4 Line 10, Col. 4, Lines 40-55; Col. 5 Lines 30-60; Col. 6 Line 65 – Col. 7 Line 45; Col. 9 Lines 10-50; Col. 11 Lines 35-50], the control circuit configured to perform operations comprising: controlling the light emitter to emit the light having toward a scene [Col. 2 Lines 25-40; Col. 2 Line 60 – Col. 3 Line 40;  Col. 9 Lines 10-50]; receiving the sensor data of the scene from one or more sensors [Col. 3 Line 60 – Col. 4 Line 10, Col. 4, Lines 40-55; Col. 5 Lines 30-60]; and performing range sensing of the scene using a plurality of techniques based on the sensor data [Col. 4, Lines 40-55; Col. 5 Lines 30-60; Col. 6 Line 65 – Col. 7 Line 45; Col. 9 Lines 10-50; Col. 11 Lines 35-50].
Regarding Claims 2, 10, and 16, Ackerman also discloses wherein the emitting of the light comprises emitting the light in an infrared (IR) spectrum or a visible spectrum [Col. 2 Line 60 – Col. 3 Line 40; Col. 3 Line 60 – Col. 4 Line 10, Col. 4, Lines 40-55; Col. 5 Lines 30-60].
Regarding Claims 3, 11-12, and 17-18, Ackerman also discloses wherein the emitting of the light comprises emitting continuous waves with the spatial pattern or pulsed signals with the spatial pattern [Col. 2 Line 60 – Col. 3 Line 40; Col. 3 Line 60 – Col. 4 Line 10, Col. 4, Lines 40-55; Col. 5 Lines 30-60].
Regarding Claim 4, Ackerman also discloses wherein the plurality of effects caused by the emission and reflection of the light comprise a phase shift in reflected waves of the light, a time delay in reflected waves of the light, and a change in distance between features in the spatial pattern [Col. 2 Line 60 – Col. 3 Line 40; Col. 3 Line 60 – Col. 4 Line 10, Col. 4, Lines 40-55; Col. 5 Lines 30-60; Col. 6 Line 65 – Col. 7 Line 45; Col. 9 Lines 10-50]. 
Regarding Claim 5, Ackerman also discloses wherein the performing of the range sensing of the scene using the plurality of techniques comprises performing the range sensing of the scene using two or more of a plurality of active depth sensing techniques, and wherein the plurality of active depth sensing techniques comprise time-of-flight (TOF), structured light, and active stereo [Col. 2 Line 60 – Col. 3 Line 40; Col. 3 Line 60 – Col. 4 Line 10, Col. 4, Lines 40-55; Col. 5 Lines 30-60; Col. 6 Line 65 – Col. 7 Line 45; Col. 9 Lines 10-50; Col. 11 Lines 35-50].
Regarding Claim 6, Ackerman also discloses wherein the performing of the range sensing of the scene using the plurality of techniques comprises performing the range sensing of the scene using a passive depth sensing technique and at least one of a plurality of active depth sensing techniques, wherein the passive depth sensing technique comprises passive stereo, and wherein the plurality of active depth sensing techniques comprise time-of-flight (TOF), structured light, and active stereo [Col. 2 Line 60 – Col. 3 Line 40; Col. 3 Line 60 – Col. 4 Line 10, Col. 4, Lines 40-55; Col. 5 Lines 30-60; Col. 6 Line 65 – Col. 7 Line 45; Col. 9 Lines 10-50; Col. 11 Lines 35-50]. 
Regarding Claims 7, 13 and 19, Ackerman also discloses wherein the emitting of the light comprises controlling a light emitter to emit the light, and wherein the performing of the range sensing comprises: receiving a first image of the scene from a first sensor and a second image of the scene from a second sensor [Col. 2 Line 60 – Col. 3 Line 40; Col. 3 Line 60 – Col. 4 Line 10, Col. 4, Lines 40-55]; and performing the range sensing of the scene using active stereo and time- of-flight (TOF) [Col. 5 Lines 30-60; Col. 6 Line 65 – Col. 7 Line 45; Col. 9 Lines 10-50; Col. 11 Lines 35-50]. 
Regarding Claim 8, 14 and 20, Ackerman also discloses wherein the emitting of the light comprises controlling a light emitter to emit the light, and wherein the performing of the range sensing comprises: receiving an image of the scene from a single sensor [Col. 2 Line 60 – Col. 3 Line 40; Col. 3 Line 60 – Col. 4 Line 10]; and performing the range sensing of the scene using structured light and time-of-flight (TOF). [Col. 4, Lines 40-55; Col. 5 Lines 30-60; Col. 6 Line 65 – Col. 7 Line 45; Col. 9 Lines 10-50].

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Trail (US 2018/0231372). 
Regarding Claim 1, Trail discloses a method, comprising: emitting a light having a spatial pattern toward a scene [Fig 2- 5B; 0014-15; 0020-22; 0028; 0035; 0038; 0041-49] and performing range sensing of the scene using a plurality of techniques based on a plurality of effects caused by emission and reflection of the light [Fig 2- 5B; 0014-15; 0020-22; 0028; 0035; 0038; 0041-49].
Regarding Claim 9, Trail discloses a method, comprising: controlling, by a control circuit, a light emitter to emit a light having a spatial pattern toward a scene [Fig 2- 5B; 0014-15; 0020-22; 0028; 0035; 0038; 0041-49]; receiving, by the control circuit, sensor data of the scene from one or more sensors [Fig 2- 5B; 0014-15; 0020-22; 0028; 0035; 0038; 0041-49]; and performing, by the control circuit, range sensing of the scene using a plurality of techniques based on the sensor data [Fig 2- 5B; 0014-15; 0020-22; 0028; 0035; 0038; 0041-49].
Regarding Claim 15, Trail discloses an apparatus, comprising: a light emitter configured to emit a light having a spatial pattern [Fig 2- 5B; 0014-15; 0020-22; 0028; 0035; 0038; 0041-49]; one or more sensors configured to receive reflected waves of the light to generate sensor data [Fig 2- 5B; 0014-15; 0020-22; 0028; 0035; 0038; 0041-49]; and a control circuit coupled to the light emitter and the one or more sensors [Fig 2- 5B; 0014-15; 0020-22; 0028; 0035; 0038; 0041-49], the control circuit configured to perform operations comprising: controlling the light emitter to emit the light having toward a scene [Fig 2- 5B; 0014-15; 0020-22; 0028; 0035; 0038; 0041-49]; receiving the sensor data of the scene from one or more sensors [Fig 2- 5B; 0014-15; 0020-22; 0028; 0035; 0038; 0041-49]; and performing range sensing of the scene using a plurality of techniques based on the sensor data [Fig 2- 5B; 0014-15; 0020-22; 0028; 0035; 0038; 0041-49].
Regarding Claims 2, 10, and 16, Trail also discloses wherein the emitting of the light comprises emitting the light in an infrared (IR) spectrum or a visible spectrum [Fig 2- 5B; 0014-15; 0020-22; 0028; 0035; 0038; 0041-49].
Regarding Claims 3, 11-12, and 17-18, Trail also discloses wherein the emitting of the light comprises emitting continuous waves with the spatial pattern or pulsed signals with the spatial pattern [Fig 2- 5B; 0014-15; 0020-22; 0028; 0035; 0038; 0041-49].
Regarding Claim 4, Trail also discloses wherein the plurality of effects caused by the emission and reflection of the light comprise a phase shift in reflected waves of the light, a time delay in reflected waves of the light, and a change in distance between features in the spatial pattern [Fig 2- 5B; 0014-15; 0020-22; 0028; 0035; 0038; 0041-49]. 
Regarding Claim 5, Trail also discloses wherein the performing of the range sensing of the scene using the plurality of techniques comprises performing the range sensing of the scene using two or more of a plurality of active depth sensing techniques, and wherein the plurality of active depth sensing techniques comprise time-of-flight (TOF), structured light, and active stereo [Fig 2- 5B; 0014-15; 0020-22; 0028; 0035; 0038; 0041-49].
Regarding Claim 6, Trail also discloses wherein the performing of the range sensing of the scene using the plurality of techniques comprises performing the range sensing of the scene using a passive depth sensing technique and at least one of a plurality of active depth sensing techniques, wherein the passive depth sensing technique comprises passive stereo, and wherein the plurality of active depth sensing techniques comprise time-of-flight (TOF), structured light, and active stereo [Fig 2- 5B; 0014-15; 0020-22; 0028; 0035; 0038; 0041-49]. 
Regarding Claims 7, 13 and 19, Trail also discloses wherein the emitting of the light comprises controlling a light emitter to emit the light, and wherein the performing of the range sensing comprises: receiving a first image of the scene from a first sensor and a second image of the scene from a second sensor [Fig 2- 5B; 0014-15; 0020-22; 0028; 0035; 0038; 0041-49]; and performing the range sensing of the scene using active stereo and time- of-flight (TOF) [Fig 2- 5B; 0014-15; 0020-22; 0028; 0035; 0038; 0041-49]. 
Regarding Claim 8, 14 and 20, Trail also discloses wherein the emitting of the light comprises controlling a light emitter to emit the light, and wherein the performing of the range sensing comprises: receiving an image of the scene from a single sensor [Fig 2- 5B; 0014-15; 0020-22; 0028; 0035; 0038; 0041-49]; and performing the range sensing of the scene using structured light and time-of-flight (TOF). [Fig 2- 5B; 0014-15; 0020-22; 0028; 0035; 0038; 0041-49].

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Katz (US 2013/0131836). 
Regarding Claim 1, Katz discloses a method, comprising: emitting a light having a spatial pattern toward a scene [0005-07; 0013; 0020; 0026-28; 0036-38; 0041-45; 0056; 0059-60; 0065; 0072; 0088; 0101] and performing range sensing of the scene using a plurality of techniques based on a plurality of effects caused by emission and reflection of the light [0005-07; 0013; 0020; 0026-28; 0036-38; 0041-45; 0056; 0059-60; 0065; 0072; 0088; 0101].
Regarding Claim 9, Katz discloses a method, comprising: controlling, by a control circuit, a light emitter to emit a light having a spatial pattern toward a scene [0005-07; 0013; 0020; 0026-28; 0036-38; 0041-45; 0056; 0059-60; 0065; 0072; 0088; 0101]; receiving, by the control circuit, sensor data of the scene from one or more sensors [0005-07; 0013; 0020; 0026-28; 0036-38; 0041-45; 0056; 0059-60; 0065; 0072; 0088; 0101]; and performing, by the control circuit, range sensing of the scene using a plurality of techniques based on the sensor data [0005-07; 0013; 0020; 0026-28; 0036-38; 0041-45; 0056; 0059-60; 0065; 0072; 0088; 0101].
Regarding Claim 15, Katz discloses an apparatus, comprising: a light emitter configured to emit a light having a spatial pattern [0005-07; 0013; 0020; 0026-28; 0036-38; 0041-45; 0056; 0059-60; 0065; 0072; 0088; 0101]; one or more sensors configured to receive reflected waves of the light to generate sensor data [0005-07; 0013; 0020; 0026-28; 0036-38; 0041-45; 0056; 0059-60; 0065; 0072; 0088; 0101]; and a control circuit coupled to the light emitter and the one or more sensors [0005-07; 0013; 0020; 0026-28; 0036-38; 0041-45; 0056; 0059-60; 0065; 0072; 0088; 0101], the control circuit configured to perform operations comprising: controlling the light emitter to emit the light having toward a scene [0005-07; 0013; 0020; 0026-28; 0036-38; 0041-45; 0056; 0059-60; 0065; 0072; 0088; 0101]; receiving the sensor data of the scene from one or more sensors [0005-07; 0013; 0020; 0026-28; 0036-38; 0041-45; 0056; 0059-60; 0065; 0072; 0088; 0101]; and performing range sensing of the scene using a plurality of techniques based on the sensor data [0005-07; 0013; 0020; 0026-28; 0036-38; 0041-45; 0056; 0059-60; 0065; 0072; 0088; 0101].
Regarding Claims 2, 10, and 16, Katz also discloses wherein the emitting of the light comprises emitting the light in an infrared (IR) spectrum or a visible spectrum [0005-07; 0013; 0020; 0026-28; 0036-38; 0041-45; 0056; 0059-60; 0065; 0072; 0088; 0101].
Regarding Claims 3, 11-12, and 17-18, Katz also discloses wherein the emitting of the light comprises emitting continuous waves with the spatial pattern or pulsed signals with the spatial pattern [0005-07; 0013; 0020; 0026-28; 0036-38; 0041-45; 0056; 0059-60; 0065; 0072; 0088; 0101].
Regarding Claim 4, Katz also discloses wherein the plurality of effects caused by the emission and reflection of the light comprise a phase shift in reflected waves of the light, a time delay in reflected waves of the light, and a change in distance between features in the spatial pattern [0005-07; 0013; 0020; 0026-28; 0036-38; 0041-45; 0056; 0059-60; 0065; 0072; 0088; 0101]. 
Regarding Claim 5, Katz also discloses wherein the performing of the range sensing of the scene using the plurality of techniques comprises performing the range sensing of the scene using two or more of a plurality of active depth sensing techniques, and wherein the plurality of active depth sensing techniques comprise time-of-flight (TOF), structured light, and active stereo [0005-07; 0013; 0020; 0026-28; 0036-38; 0041-45; 0056; 0059-60; 0065; 0072; 0088; 0101].
Regarding Claim 6, Katz also discloses wherein the performing of the range sensing of the scene using the plurality of techniques comprises performing the range sensing of the scene using a passive depth sensing technique and at least one of a plurality of active depth sensing techniques, wherein the passive depth sensing technique comprises passive stereo, and wherein the plurality of active depth sensing techniques comprise time-of-flight (TOF), structured light, and active stereo [0005-07; 0013; 0020; 0026-28; 0036-38; 0041-45; 0056; 0059-60; 0065; 0072; 0088; 0101]. 
Regarding Claims 7, 13 and 19, Trail also discloses wherein the emitting of the light comprises controlling a light emitter to emit the light, and wherein the performing of the range sensing comprises: receiving a first image of the scene from a first sensor and a second image of the scene from a second sensor [0005-07; 0013; 0020; 0026-28; 0036-38; 0041-45; 0056; 0059-60; 0065; 0072; 0088; 0101]; and performing the range sensing of the scene using active stereo and time- of-flight (TOF) [0005-07; 0013; 0020; 0026-28; 0036-38; 0041-45; 0056; 0059-60; 0065; 0072; 0088; 0101]. 
Regarding Claims 8, 14 and 20, Katz also discloses wherein the emitting of the light comprises controlling a light emitter to emit the light, and wherein the performing of the range sensing comprises: receiving an image of the scene from a single sensor [0005-07; 0013; 0020; 0026-28; 0036-38; 0041-45; 0056; 0059-60; 0065; 0072; 0088; 0101]; and performing the range sensing of the scene using structured light and time-of-flight (TOF) [0005-07; 0013; 0020; 0026-28; 0036-38; 0041-45; 0056; 0059-60; 0065; 0072; 0088; 0101].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645